Citation Nr: 1200692	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lumbar spine.

2.  Entitlement to service connection for left foot heel spurs.

3.  Entitlement to service connection for right foot heel spurs.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1980 to June 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The issues have been recharacterized as above to better reflect the applicable laws and regulations, the evidence of record, and the allegations of the Veteran.

The Veteran testified at an August 2011 hearing held at the RO before the undersigned; a transcript of the hearing is of record.

The issues of service connection for left and right heel spurs, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In August 2011 correspondence submitted at the Board hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection for degenerative changes of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on a claim of entitlement to service connection for degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

In August 2011, the Veteran submitted a written statement declaring that he wished to withdraw his appeal with regard to a claim of entitlement to service connection for degenerative changes of the lumbar spine.  

As the Veteran has withdrawn the appeal of that issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The appeal for entitlement to service connection for degenerative changes of the lumbar spine is dismissed.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

VA treatment records reflect that the Veteran served 10 years in prison in Tennessee.  VA doctors noted that he received all his medical care for that period through the Department of Corrections.  These records contain potentially relevant information regarding his all of his claimed conditions, to include dates of onset, reports of injury, medical opinions, and continuity of symptoms.  VA has an obligation to make reasonable efforts to obtain such records.  38 C.F.R. § 3.159(c)(1).  The record reflects no such efforts have been undertaken; thus, a remand is required.  On remand, the Veteran's vocational rehabilitation folder and all outstanding VA treatment records should also be obtained.

With respect to heel spurs, an examination is also required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service treatment records (STRs) document a left foot and ankle injury in service; the Veteran was required to wear a cast, which actually had to be replaced at one point.  He also alleges a right foot injury in service, when he dropped a heavy object on that foot.  This event is verified by his STRs, the Veteran is competent to report and describe the incident as he experienced it; the mere absence of corroborating records is not a sufficient basis to find the statements not credible.  For purposes of examination, the allegations are accepted.  The Veteran reported that he has some documentation of a March 1981 injury, which he may produce.

He also reported that, since the left and right foot injuries, he has experienced bilateral foot pain, and he associates the development of heel spurs with those injuries.  There is sufficient evidence of record to meet the very low threshold for examination set forth under McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative, requesting that the Veteran provide sufficient information and, if necessary, authorization, to enable VA to obtain any additional medical records pertaining to the claims remaining on appeal that are not currently of record.  In particular, ask the Veteran to sign authorization for release of complete medical records from the Tennessee Department of Corrections or individual facilities identified in the record or by the Veteran.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Obtain the Veteran's vocational rehabilitation folder and all outstanding medical records for treatment and evaluation of the Veteran from the Mountain Home, Tennessee VA Medical Center, since April 29, 2009 to present.  All records and responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA foot examination.  The claims file must be reviewed in conjunction with the examination and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary testing, to include x-rays, should be accomplished.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any current heel spurs of the left or right feet were caused or aggravated by or are otherwise related to the Veteran's military service.  The examiner must be informed that right and left foot and ankle injuries are established.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


